UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:JUNE 30, 2015 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:1-13447 ANNALY CAPITAL MANAGEMENT, INC. (Exact name of registrant as specified in its charter) MARYLAND 22-3479661 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1 NEW YORK, NEW YORK 10036 (Address of principal executive offices) (Zip Code) (212) 696-0100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all documents and reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filero Non-accelerated filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noþ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: Class Outstanding at July 31, 2015 Common Stock, $.01 par value ANNALY CAPITAL MANAGEMENT, INC. FORM 10-Q TABLE OF CONTENTS PART I-FINANCIAL INFORMATION Item 1.Financial Statements Page Consolidated Statements of Financial Condition at June 30, 2015 (Unaudited) and December 31, 2014 (Derived from the audited consolidated financial statements at December 31, 2014) 1 Consolidated Statements of Comprehensive Income (Loss) (Unaudited) for the quarters and six months ended June 30, 2015 and 2014 2 Consolidated Statements of Stockholders’ Equity (Unaudited) for the six months ended June 30, 2015 and 2014 3 Consolidated Statements of Cash Flows (Unaudited) for the six months ended June 30, 2015 and 2014 4 Notes to Consolidated Financial Statements (Unaudited) 6 Note 1. Description of Business 6 Note 2. Basis of Presentation 6 Note 3. Significant AccountingPolicies 6 Note 4. Agency Mortgage-Backed Securities 16 Note 5. Commercial Real Estate Investments 18 Note 6. Fair Value Measurements 24 Note 7. Secured Financing 26 Note 8. Derivative Instruments 27 Note 9. Convertible Senior Notes 31 Note 10. Common Stock and Preferred Stock 32 Note 11. Interest Income and Interest Expense 33 Note 12. Goodwill 33 Note 13. Net Income (Loss) per Common Share 33 Note 14. Long-Term Stock Incentive Plan 34 Note 15. Income Taxes 34 Note 16. Lease Commitments and Contingencies 35 Note 17. Risk Management 35 Note 18. RCap Regulatory Requirements 36 Note 19. Related Party Transactions 36 Note 20. Subsequent Events 37 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Special Note Regarding Forward-Looking Statements 38 Overview 40 Business Environment 40 Results of Operations 41 Financial Condition 49 Capital Management 52 Risk Management 54 Critical Accounting Policies and Estimates 62 Glossary of Terms 64 Item 3. Quantitative and Qualitative Disclosures about Market Risk 71 Item 4. Controls and Procedures 71 PART II-OTHER INFORMATION Item 1. Legal Proceedings 72 Item 1A. Risk Factors 72 Item 6. Exhibits 73 SIGNATURES 75 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES Item 1.Financial Statements PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except per share data) June 30, December 31, (Unaudited) ASSETS Cash and cash equivalents (including cash pledged as collateral of $1,412,141 and $1,584,701, respectively) $ $ Reverse repurchase agreements - Investments, at fair value: Agency mortgage-backed securities (including pledged assets of $60,926,741 and $74,006,480, respectively) Agency debentures (including pledged assets of $95,239 and $1,368,350, respectively) Agency CRT securities - Commercial real estate debt investments (including pledged assets of $2,812,824 and $0, respectively) (2) - Investment in affiliate Commercial real estate debt and preferred equity, held for investment (including pledged assets of $179,300 and $0, respectively) (3) Investments in commercial real estate Corporate debt Receivable for investments sold Accrued interest and dividends receivable Receivable for investment advisory income (including from affiliate of $10,589 and $10,402, respectively) Goodwill Interest rate swaps, at fair value Other derivatives, at fair value Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Repurchase agreements Other secured financing - Convertible Senior Notes - Securitized debt of consolidated VIEs (4) Mortgages payable Participation sold Payable for investments purchased Accrued interest payable Dividends payable Interest rate swaps, at fair value Other derivatives, at fair value Accounts payable and other liabilities Total liabilities 7.875% Series A Cumulative Redeemable Preferred Stock: 7,412,500 authorized, issued and outstanding 7.625% Series C Cumulative Redeemable Preferred Stock: 12,650,000 authorized, 12,000,000 issued and outstanding 7.50% Series D Cumulative Redeemable Preferred Stock: 18,400,000 authorized, issued and outstanding Common stock, par value $0.01 per share, 1,956,937,500 authorized, 947,768,496 and 947,643,079 issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income (loss) ) Accumulated deficit ) ) Total stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ (1) Derived from the audited consolidated financial statements at December 31, 2014. (2) Includes senior securitized commercial mortgage loans of consolidated VIEs carried at fair value of $2.6 billion and $0 at June 30, 2015 and December 31, 2014, respectively. (3) Includes senior securitized commercial mortgage loans of a consolidated VIE with a carrying value of $361.2 million and $398.6 million carried at amortized cost, net of an allowance for losses of $0, at June 30, 2015 and December 31, 2014. (4) Includes securitized debt of consolidated VIEs carried at fair value of $2.4 billion and $0 at June 30, 2015 and December 31, 2014, respectively. See notes to consolidated financial statements. 1 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES Item 1.Financial Statements ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (dollars in thousands, except per share data) (Unaudited) Quarter Ended June 30, Six Months Ended June 30, Net interest income: Interest income $ Interest expense Net interest income Realized and unrealized gains (losses): Realized gains (losses) on interest rate swaps(1) Realized gains (losses) on termination of interest rate swaps - ) ) ) Unrealized gains (losses) on interest rate swaps ) Subtotal ) ) ) Net gains (losses) on disposal of investments Net gains (losses) on trading assets ) Net unrealized gains (losses) on financial instruments measured at fair value through earnings ) ) Impairment of goodwill ) - ) - Subtotal ) Total realized and unrealized gains (losses) Other income (loss): Investment advisory income Dividend income from affiliate Other income (loss) ) ) Total other income (loss) ) General and administrative expenses: Compensation and management fee Other general and administrative expenses Total general and administrative expenses Income (loss) before income taxes ) ) Income taxes ) ) ) Net income (loss) ) ) Net income (loss) attributable to noncontrolling interest ) - ) - Net income (loss) attributable to Annaly ) ) Dividends on preferred stock Net income (loss) available (related) to common stockholders $ $ ) $ $ ) Net income (loss) per share available (related) to common stockholders: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted average number of common shares outstanding: Basic Diluted Dividends declared per share of common stock $ Net income (loss) $ $ ) $ $ ) Other comprehensive income (loss): Unrealized gains (losses) on available-for-sale securities ) ) Reclassification adjustment for net (gains) losses included in net income (loss) Other comprehensive income (loss) ) ) Comprehensive income (loss) $ ) $ $ ) $ Comprehensive income (loss) attributable to noncontrolling interest ) - ) - Comprehensive income (loss) attributable to Annaly ) ) Dividends on preferred stock Comprehensive income (loss) attibutable to common stockholders $ ) $ $ ) $ Consists of interest expense on interest rate swaps. See notes to consolidated financial statements. 2 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES Item 1.Financial Statements ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (dollars in thousands, except per share data) (Unaudited) 7.875% Series A Cumulative Redeemable Preferred Stock 7.625% Series C Cumulative Redeemable Preferred Stock 7.50% Series D Cumulative Redeemable Preferred Stock Common stock par value Additional paid-in capital Accumulated other comprehensive income (loss) Accumulated deficit Total stockholders’ equity Noncontrolling interest Total BALANCE, December 31, 2013 $ ) $ ) $ $
